Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments on pages 6-7 of Remarks filed on 1/22/2021 have been fully considered but they are not persuasive.
Wang discloses that, in at least Fig. 1, phase-array antennas in which each antenna corresponds to a channel, a set of digital integrated circuits – RF chains 1-K, a calibration device which is Amplitude and Phase calibration coefficient estimates in FPGA block, and acquiring for all channels of the transmitter or of the receiver, a digitized calibration signal, which correspond to the generation of digital signals I1/Q1 - Ik/Qk. Wang’s dispreading codes generate different spectrums based on each code and hence a plurality of frequencies of the calibration signals are generated. What Wang lacks is cured by Chen. Chen clearly teaches that, in at least [0042], lines 1-18: Transmit calibration signal 205 can be an orthogonal frequency-division multiplexed (OFDM) signal (as a reference, as discussed later herein) that includes a first plurality of sub-carrier signals that are provided at the same or similar time. … The subset of sub-carrier signals similarly span a similar frequency bandwidth of each channel and the sub-carrier frequency spacing can be sufficient to resolve the full frequency response of the channel bandwidth. Wang’s Fig. 3 also clearly teaches a plurality of frequencies being used for calibration. Furthermore, Chen teaches that in at least entire [0058]: … the sub-carriers of receive calibration signal 210 can be compared with the reference calibration signal 315 to determine differences in the phase, amplitude, and group delay. Additionally, the power levels of the signals can be compared with a threshold power level. If there are differences, then ground station 215 can provide adjustment data to satellite 105 indicating or representing adjustments to be made to change or equalize the difference, wherein the difference involves phase and amplitude, which constitute a complex gain, i.e. amplitude*exp(j*phase) which is a complex gain.
Although Wang is based on calibration signals that use different PN codes for each channel, but Wang indeed discloses a plurality of channels which can be readily modified by Chen’s plural frequencies to obtain the differences of phase, amplitude, and group delay between a reference signal and calibration signals. It is the combination of Wang and Chen that results in the claimed features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (A Low complexity calibration method for spaced-borne phased array antennas, 2016) in view of Chen (US 20180034541).

Regarding claim 1, Wang discloses that “A system for calibrating a payload of a satellite, the payload (CU) comprising a multichannel transmitter or receiver comprising one antenna (ANT) per channel (Wang, in at least Fig. 1: antenna #1-$K), one analogue processing chain (RF1, RF2) per channel and a set of digital integrated circuits (PN) (Wang, in at least Fig. 1: RF chain 1-K, de-spreading 1-K in the receiver means that are spreading codes 1-K in the transmitter), the system comprising a calibration device (DCAL) implemented in the payload (CU) or in a ground station (ST) (Wang, in at least Fig. 1: Amplitude and Phase calibration coefficient estimates in FPGA block), the calibration device (DCAL) being configured to: acquire for all the channels of the transmitter or of the receiver, a digitized calibration signal (Wang, in at least Fig. 1: digital signals I1/Q1 - Ik/Qk).”
Wang does not expressly disclose that set a reference channel and, for each of the other channels, determine a relative complex gain between the channel and the reference channel, for a plurality of frequencies of the calibration signal, correct the relative complex gain [[of]] with a relative gain of the antenna (ANT) of the satellite between the channel and the reference channel, estimate, from the phase of the relative complex gain, which phase is evaluated for a set of frequencies, a relative propagation delay of the calibration signal, estimate, from the phase of the relative complex gain, which phase is evaluated for a set of frequencies, and from the relative delay, a relative phase difference for the set of frequencies, deliver a correction of the relative gain, phase difference and delay of the channel with respect to the reference channel for a set of frequencies.
Chen, in the same field of endeavor, teaches that “set a reference channel and, for each of the other channels (Chen, in at least [0042], lines 1-18: Transmit calibration signal 205 can be an orthogonal frequency-division multiplexed (OFDM) signal (as a reference, as discussed later herein) that includes a first plurality of sub-carrier signals that are provided at the same or similar time. … The subset of sub-carrier signals similarly span a similar frequency bandwidth of each channel and the sub-carrier frequency spacing can be sufficient to resolve the full frequency response of the channel bandwidth), determine a relative complex gain between the channel and the reference channel, for a plurality of frequencies of the calibration signal, correct the relative complex gain of a relative gain of the antenna (ANT) of the satellite between the channel and the reference channel (Chen, in at least entire [0058]: … the sub-carriers of receive calibration signal 210 can be compared with the corresponding sub-carriers of reference calibration signal 315 to determine differences in the phase, amplitude, and group delay. Additionally, the power levels of the signals can be compared with a threshold power level. If there are differences, then ground station 215 can provide adjustment data to satellite 105 indicating or representing adjustments to be made to change or equalize the difference, wherein the difference involves phase and amplitude, which constitute a complex gain, i.e. amplitude*exp(j*phase) which is a complex gain), estimate, from the phase of the relative complex gain, which phase is evaluated for a set of frequencies, a relative propagation delay of the calibration signal (Chen, in at least [0059], last 5 lines: Group delay differences can also be adjusted in a similar manner. Adjustment data based on other comparisons of sub-carriers from receive calibration signal 210 and their corresponding sub-carriers from reference calibration signal 315 can also be provided, wherein group delay is a relative propagation delay), estimate, from the phase of the relative complex gain, which phase is evaluated for a set of frequencies, and from the relative delay, a relative phase difference for the set of frequencies (Chen, in at least [0059], last 5 lines: Group delay differences can also be adjusted in a similar mam1er. Adjustment data based on other comparisons of sub-carriers from receive calibration signal 210 and their corresponding sub-carriers from reference calibration signal 315 can also be provided, wherein group delay is a relative propagation delay and the delay is a function of frequencies), deliver a correction of the relative gain, phase difference and delay of the channel with respect to the reference channel for a set of frequencies (Chen, in at least  [0058]: … the sub-carriers of receive calibration signal 210 can be compared with the corresponding sub-carriers of reference calibration signal 315 to determine differences in the phase, amplitude, and group delay. … If there are differences, then ground station 215 can provide adjustment data to satellite 105 indicating or representing adjustments to be made to change or equalize the differences, wherein the differences are corrected by changing or equalizing the differences).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in the system of Wang so that a calibration system can provide a transmit calibration signal based on a reference calibration signal to a satellite. The satellite can transmit back a receive calibration signal that can be obtained by the calibration system. Sub-carriers of the 

Regarding claim 2, Wang further discloses that “The calibration system according to Claim 1, wherein the payload comprises a multi-channel receiver and the calibration device (DCAL) is configured to receive, for each reception channel, a digitized sample sequence of a calibration signal received by the satellite, the sample sequence being acquired in the set of digital integrated circuits (DIC) in all of the channels, the sample sequence being acquired in a given time interval for at least one subset of the channels (Wang, in at least Fig. 1: digital signals I1/Q1 - Ik/Qk, and in at least page 2, left column, Equation (6): … the outputs of match filters are correlated with local PN codes to despread, wherein the sample sequence is acquired in a given time interval since a limited number of digitized sample sequence is acquired).”

Regarding claim 3, Chen further teaches that “The calibration system according to Claim 2, wherein the calibration device (DCAL) is implemented in the ground station (ST), the system furthermore comprising the payload (CU), the payload (CU) being configured to receive a calibration signal, the set of digital integrated circuits (PN) being configured to acquire, for each channel, the digital sample sequence of the calibration signal and to correct the relative gain, phase and delay of the channel with respect to the reference channel (Chen, in at least [0058]: … the sub-carriers of receive calibration signal 210 can be compared with the corresponding sub-carriers of reference calibration signal 315 to determine differences in the phase, amplitude, and group delay. … If there are differences, then ground station 215 can provide adjustment data to satellite 105 indicating or representing adjustments to be made to change or equalize the differences, wherein the differences are corrected by changing or equalizing the differences).”

Regarding claim 5, Chen further teaches that “The calibration system according to Claim 1, wherein the payload comprises a multichannel transmitter, the calibration device (DCAL) being implemented in the ground station (ST) and furthermore being configured to separate the calibration signal received on the ground into a plurality of signals corresponding to the signals emitted by the transmission channels of the satellite (Chen, in at least Fig. 2 and [0038-0039]: … calibration signal 205 is generated by ground station 215, and downlink signals 110a and 110b are signals separated from each other and from calibration signal).”

Regarding claim 6, Wang and Chen further disclose that “The calibration system according to Claim 5, furthermore comprising the payload, the payload being configured to generate the calibration signal in the set of digital integrated circuits (PN), transmit the calibration signal from the satellite to the ground station (ST), correct, in the set of digital integrated circuits (PN), the relative gain, phase and delay of the channel with respect to the reference channel (Chen, in at least Figs. 4 & 5: ground station 225 receives calibration signal 210, and [0058]: … the sub-carriers of receive calibration signal 210 can be compared with the corresponding sub-carriers of reference calibration signal 315 to determine differences in the phase, amplitude, and group delay. … If there are differences, then ground station 215 can provide adjustment data to satellite 105 indicating or representing adjustments to be made to change or equalize the differences, wherein the differences are corrected by changing or equalizing the differences) and (Wang, in at least Fig. 1: Amplitude and Phase calibration coefficient estimates in FPGA block, and RF chain 1-K, de-spreading 1-K in the receiver means that are spreading codes 1-K in the transmitter).”

Regarding claim 10, Chen further teaches that “The calibration system according to Claim 1, wherein the calibration signal is composed of a plurality of frequency carriers (Chen, in at least Fig. 3 and [0046], lines 1-4: Reference calibration signal 315 includes sets of frequency components 310a, 310b, and 310c that can be used to provide sets of frequency components 305a, 305b, and 305c of transmit calibration signal 205).”

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (A Low complexity calibration method for spaced-borne phased array antennas, 2016) and Chen (US 20180034541) in view of Elwailly (US 20190173443).

Regarding claim 4, Wang and Chen disclose the features of claim 3 and further teaches that “the set of digital integrated circuits (PN) being configured to acquire the digital sample sequence of the calibration signal in the last digital integrated circuit (Chen, in at least [0058]: … the sub-carriers of receive calibration signal 210 can be compared with the corresponding sub-carriers of reference calibration signal 315 to determine differences in the phase, amplitude, and group delay. … If there are differences, then ground station 215 can provide adjustment data to satellite 105 indicating or representing adjustments to be made to change or equalize the differences, wherein the differences are corrected by changing or equalizing the differences);” but do not expressly disclose that The calibration system according to Claim 3, wherein the set of digital integrated circuits (PN) comprises a subset of digital integrated circuits (FIL1, FIL2, FFC) performing a beam-forming function for at least some of the channels.
Elwailly, in the same field of endeavor, teaches that The calibration system according to Claim 3, wherein the set of digital integrated circuits (PN) comprises a subset of digital integrated circuits (FIL1, FIL2, FFC) performing a beam-forming function for at least some of the channels (Elwailly, in at least [0059], last 7 lines: In the beamforming example, multiple output signals are formed so that a beam is formed when these are transmitted from corresponding multiple transmit antennae, wherein the signal has gone through the calibration with a subset of digital integrated circuits before beam is formed).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Elwailly’s teaching in the system of Wang and Chen so that Beamforming satellites must be calibrated to a set of requirements that are tighter than those for a non-beamforming satellite as the gain, 

Regarding claim 7, Chen and Elwailly further teach that “The calibration system according to Claim 6, wherein the set of digital integrated circuits comprises a subset of digital circuits (FFC, FIL1, FIL2) performing a beam-forming function for at least some of the channels  (Elwailly, in at least [0059], last 7 lines: In the beamforming example, multiple output signals are formed so that a beam is formed when these are transmitted from corresponding multiple transmit antennae, wherein the signal has gone through the calibration with a subset of digital integrated circuits before beam is formed, the set of digital integrated circuits (PN) being configured to generate the calibration signal in the first digital integrated circuit (FFC) of the subset in the direction of propagation of the signal (Chen, in at least [0058]: … the sub-carriers of receive calibration signal 210 can be compared with the corresponding sub-carriers of reference calibration signal 315 to determine differences in the phase, amplitude, and group delay. … If there are differences, then ground station 215 can provide adjustment data to satellite 105 indicating or representing adjustments to be made to change or equalize the differences, wherein the differences are corrected by changing or equalizing the differences).”

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (A Low complexity calibration method for spaced-borne phased array antennas, 2016) and Chen (US 20180034541) in view of Saha (US 20100164782).

Regarding claim 8, Wang and Chen disclose the features of claim 5, but do not expressly disclose that The calibration system according to Claim 5, wherein: the payload (CU) is furthermore configured to generate at least two auxiliary signals (Ref, SigTestDual) each comprising at least one frequency carrier different from the frequencies of the calibration signal (SigTest) and different from the frequencies of the other auxiliary signals, an auxiliary signal (SigTestDual) being generated from the calibration signal (SigTest) and from another auxiliary signal (Ref) (Saha, in at least Abstract: … a beam forming network providing a plurality of signal paths, the apparatus comprising a calibration processor for determining the phase and amplitude shift of a test path of the plurality of signal paths by correlating a calibration tone extracted from the test path with a reference calibration signal, the calibration processor being configured to determine the phase and amplitude shifts of the test path for at least two calibration tones of at least two different frequencies), the calibration device (DCAL) is configured to: for each channel other than the reference channel, receive the at least two auxiliary signals (Ref, SigTestDual) transmitted on the reference channel and the calibration signal transmitted on the channel (SigTest), generate a reference signal (RefSigTest) of frequencies identical to the frequencies of the calibration signal (SigTest), the reference signal being generated from the at least two received auxiliary signals (Ref, SigTestDual) and determine a relative complex gain (Gk/ref1.ejϕk/ref1) between the received calibration signal (SigTest) and the reference signal (RefSigTest) (Saha, in at least Figs. 7-9 and [0062-0063]: Step S2 generates calibration tome with frequency ɯcal1 in Fig. 7 and Step S10 generates calibration tome with frequency ɯcal2 in Fig. 8; S5 in Fig. 7 and S13 in Fig. 8 determine phase and amplitude difference between reference and test path, wherein phase and amplitude constitute a complex gain, i.e. amplitude*exp(j*phase) which is a complex gain).
Saha, in the same field of endeavor, teaches that “The calibration system according to Claim 5, wherein: the payload (CU) is furthermore configured to generate at least two auxiliary signals (Ref, SigTestDual) each comprising at least one frequency carrier different from the frequencies of the calibration signal (SigTest) and different from the frequencies of the other auxiliary signals, an auxiliary signal (SigTestDual) being generated from the calibration signal (SigTest) and from another auxiliary signal (Ref) (Saha, in at least Abstract: … a beam forming network providing a plurality of signal paths, the apparatus comprising a calibration processor for determining the phase and amplitude shift of a test path of the plurality of signal paths by correlating a calibration tone extracted from the test path with a reference calibration signal, the calibration processor being configured to determine the phase and amplitude shifts of the test path for at least two calibration tones of at least two different frequencies), the calibration device (DCAL) is configured to: for each channel other than the reference channel, receive the at least two auxiliary signals (Ref, SigTestDual) transmitted on the reference channel and the calibration signal transmitted on the channel (SigTest), generate a reference signal (RefSigTest) of frequencies identical to the frequencies of the calibration signal (SigTest), the reference signal being generated from the at least two received auxiliary signals (Ref, SigTestDual) and determine a relative complex gain (Gk/ref1.ejϕk/ref1) between the (Saha, in at least Figs. 7-9 and [0062-0063]: Step S2 generates calibration tome with frequency ɯcal1 in Fig. 7 and Step S10 generates calibration tome with frequency ɯcal2 in Fig. 8; S5 in Fig. 7 and S13 in Fig. 8 determine phase and amplitude difference between reference and test path, wherein phase and amplitude constitute a complex gain, i.e. amplitude*exp(j*phase) which is a complex gain).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Elwailly’s teaching in the system of Wang and Chen so that a phase and amplitude shift for any path through the beam forming network to be calculated for any frequency in an operational frequency range of the multi-beam satellite system and corrections to be applied to form or interpret the required downlink or uplink beams of the multi-beam satellite system (Abstract, last 6 lines).

Regarding claim 9, Saha further teaches that “The calibrating system according to Claim 8, wherein the calibration device (DCAL) is furthermore configured to, in a prior step: receive the at least two auxiliary signals (Ref, SigTestDual) and the calibration signal (SigTest) transmitted on the reference channel (Saha, in at least Abstract: … a beam forming network providing a plurality of signal paths, the apparatus comprising a calibration processor for determining the phase and amplitude shift of a test path of the plurality of signal paths by correlating a calibration tone extracted from the test path with a reference calibration signal, the calibration processor being configured to determine the phase and amplitude shifts of the test path for at least two calibration tones of at least two different frequencies), generate a first reference signal (RefSigTest) of frequencies identical to the frequencies of the calibration signal (SigTest), the reference signal being generated from the at least two received auxiliary signals (Ref, SigTestDual) (Saha, in at least Abstract: … a beam forming network providing a plurality of signal paths, the apparatus comprising a calibration processor for determining the phase and amplitude shift of a test path of the plurality of signal paths by correlating a calibration tone extracted from the test path with a reference calibration signal, the calibration processor being configured to determine the phase and amplitude shifts of the test path for at least two calibration tones of at least two different frequencies, wherein reference path generates reference signals by passing test signals through the test path), determine a corrective relative complex gain (G1/ref1.ejϕ1/ref1) between the calibration signal (SigTest) received in the prior step and the first reference signal (RefSigTest), for each channel other than the reference channel, correct the relative complex gain using the corrective relative complex gain (G1/ref1.ejϕ1/ref1) (Saha, in at least Figs. 7-9 and [0062-0063]: Step S2 generates calibration tome with frequency ɯcal1 in Fig. 7 and Step S10 generates calibration tome with frequency ɯcal2 in Fig. 8; S5 in Fig. 7 and S13 in Fig. 8 determine phase and amplitude difference between reference and test path, wherein phase and amplitude constitute a complex gain, i.e. amplitude*exp(j*phase) which is a complex gain).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648